          Case 1:21-cv-10315-NMG Document 5 Filed 03/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 HANS TIEFENTHALER, on behalf of                      :
 themselves and others similarly situated,            :    CIVIL ACTION FILE NO. 21-cv-10315
                                                      :
        Plaintiff,                                    :
                                                      :
 v.                                                   :
                                                      :
 AUTO CONSUMER SOLUTIONS LLC                          :
                                                      :
        Defendant.                                    :
                                                      :
                                                  /

                                 NOTICE OF SETTLEMENT

       The plaintiff files this notice to advise the Court that the parties have tentatively reached

a settlement in this matter and they intend to file a notice of dismissal within twenty-one days.



                                                          /s/ Anthony I. Paronich
                                                          Anthony I. Paronich
                                                          Paronich Law, P.C.
                                                          350 Lincoln Street, Suite 2400
                                                          Hingham, MA 02043
                                                          (508) 221-1510
                                                          anthony@paronichlaw.com

                                                          COUNSEL FOR PLAINTIFF

                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on this 29th
day of March, 2021 on all counsel of record via the Court’s CM/ECF system.


                                                          /s/ Anthony I. Paronich
                                                          Anthony I. Paronich
